DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “A torque wrench wrench” in the preamble, “a fastener” in line 9, and “a fastener” in line 17 should be corrected as --A torque wrench [[wrench]]--, --[[a]]the fastener--, and --[[a]]the fastener-- respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites “a surface” (of the drive; recited in claim 7 which upon claim 8 depends) being configured to engage a corresponding surface of the at least one clamp. It is noted that claim 1 (which claim 8 depends upon) recites “wherein the at least one sloped clamp contacting surface of the driver engages the drive contacting surface of the at least one clamp” in lines 13-14. The scope of claim 8 is indefinite because it is not clear how “a surface” recited in claim 8 is different from “at least one sloped clamp contacting surface” of claim 1. For sake of examination, upon reviewing of figures of instant application (i.e. fig4), “a surface” and “the surface” in claim 8 are interpreted as --[[a]]the at least one sloped clamp contacting surface-- and --the at least one sloped clamp contacting surface-- respectively.
Regarding claim 11, at least for the reasons above, “the surface” in line 1 is interpreted as -- the at least one sloped clamp contacting surface--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7,062,996 B2) in view of Pirseyedi (US 2014/0096653 A1).
Regarding claim 19, Johnson (‘996) discloses a torque assembly (fig1), comprising: 
a wrench (col.3 lines30-34);
an adjustable adapter module 10 (col.3 lines7-10), including:
	a driver 22 (col.3 line26) configured to transmit a torsional input (a torsional input applied by the wrench, col.3 lines30-34; col.7 lines56-59) to at least one lobe (28 (col.3 line46; fig4) having;
		a leading end (figA below, “first leading end” and “second leading end”);
a trailing end (figA below; “first trailing end” and “second trailing end”) located radially closer to an axis of rotation (a center axis) than the leading end (figA below); and
a surface (figA below) connecting the leading end and trailing end (figA below);
		at least one clamp 34,36 (col.3 line60) disposed at least partially inside the driver 22 (fig3, col.4 lines11-15, via elements 42,44 of the at least one clamp 34,36 and an element 28 of the driver 22) and engaged with the surface of at least one lobe 28 (fig4), the at least one clamp 34,36 being radially moveable in response to rotation of the driver 22 (col.2 lines2-9, col.7 line56-col.8 line2), wherein the adjustable adapter module 10 adjusts in size in response to the torsional input received from the wrench so that the adjustable adapter module 10 can engage a range of different sized fasteners (col.7 line56-col.8 line2).
However, Johnson does not explicitly disclose a use of a spring that biases the clamp radially outward and away. Pirseyedi (‘653) teaches a use of a plurality of springs 32,34 (para[0021]) for a torque wrench wherein the springs 32,34 bias clamp 28,30s (para[0021]) outward and away from a fastener (para[0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use springs, as taught by Pirseyedi, for the purpose of assisting clamps when the clamp is to release the fastener (para[0022]).

    PNG
    media_image1.png
    344
    750
    media_image1.png
    Greyscale

Regarding claim 20, the combination of Johnson and Pirseyedi teaches the torque assembly of claim 19, wherein the at least one lobe 28 (Johnson) is a plurality of lobes (figA above; Johnson), the at least one clamp 34,36 is a plurality of clamps 34,36 (fig2, Johnson), and the at least one spring 32,34 (Pirseyedi), wherein the surface (figA above; Johnson) connecting the leading end to the trailing end is curved (figA above; Johnson). Johnson further discloses wherein the adjustable adapter module 10 further comprises a guide 12 (col.3 lines15-16) having a plurality of radially oriented channels 16,18 (col.3 lines17-18) configured to guide the plurality of clamps 34,36 into engagement with the different sized fasteners (col.4 lines18-22, figs2-3) and a retention assembly 24,26 (col.3 lines33-34; figs1-2) configured to retain the adjustable adapter module 10 connected to the wrench (col.3 lines33-34; figs1-2).


Allowable Subject Matter
Claims 1-2, 4-5, 7, 9-10, 12-13, 22-23 are allowable.
Claims 14-15, 18 are allowed.
Claims 8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claim 1 not found was a use of a guide having an open central region configured to receive a fastener, and having at least one radially oriented channel to guide at least one clamp toward the fastener received in the open central region; in combination with the limitations set forth in claim 1 of the instant invention.
The subject matter of independent claim 14 not found was a use of a guide having a plurality of radially-oriented channels in radial alignment with an open central region of the guide, where the self-adjusting adapter module can engage a range of different sized fasteners that are received within the open central region of the guide; in combination with the limitations set forth in claim 14 of the instant invention.
The subject matter of dependent claim 21 not found was a use of a guide having a plurality of radially-oriented channels, wherein the different sized fasteners are receivable within an open central region of the guide so that the plurality of radially oriented channels are in radial alignment with the different sized fasteners in open central region; in combination with the limitations set forth in claim 21 and its preceding claim (claim 19) of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	
The closest prior art, Johnson (‘996) teaches a similar torque wrench and a similar self-adjustable adapter module using at least one clamp, a driver, a guide with at least one radially oriented channel.   Although the prior art of record teaches a similar torque wrench and a similar self-adjustable adapter module, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the guide of Johnson to have an open central region configured to receive a fastener, and at least one radially-oriented, where the self-adjustable adapter can engage a range of different sized fasteners that are receivable within the open central region; in combination with the limitations set forth in claims 1 and 14 respectively, and in claims 19 and 21 together of the instant invention. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim claims 1 and 14 respectively, and in claims 19 and 21 together.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 


Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive.
Regarding claim 19, Applicant argues that Pirseyedi teaches a ratchet system that has a spring, however, one of ordinary skill in the art would not have found it obvious to replace the adjustable adapter of Johnson with the ratchet system of Pirseyedi because doing so would destroy the adjustability of Johnson and thus eliminate the overall objective of Johnson. However, the Office respectfully disagrees. Pirseyedi was not used to modify Johnson to replace the adjustable adapter with the system of Pirseyedi, rather, Pirseyedi was solely used to teach that it is obvious to use a plurality of springs 32,34 (para[0021]) for a torque wrench wherein the springs 32,34 bias clamp 28,30s (para[0021]) outward and away from a fastener (para[0021]) for the purpose of assisting clamps when the clamp is to release the fastener (para[0022]). Therefore, doing do would not destroy the functionality of Johnson. At least for aforementioned reasons, Applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAHEE HONG/Primary Examiner, Art Unit 3723